Citation Nr: 1638191	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1972.  He also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC.  The Veteran testified before the undersigned in March 2014.  A hearing transcript is associated with his electronic claims file.  The Board denied his claim in June 2014.  The Veteran appealed to the Court of Appeals for Veterans' Claim (Court), and the Court remanded the case to the Board in July 2015.  The Board then requested an additional expert opinion.


FINDINGS OF FACT

The evidence shows that the Veteran's MS at least as likely as not manifested within seven years of his separation from service.


CONCLUSION OF LAW

The criteria for service connection of multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants the benefits sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.
  
Based on a review of the record, the Board finds that the criteria for service connection for MS have been met.  See 38 C.F.R. §§ 3.303, 3.307.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service, even if there is no evidence of the disease in service, if manifest to a compensable degree within the statutory timeline.  38 C.F.R. § 3.307.  Multiple sclerosis is a chronic disease enumerated in 38 C.F.R. § 3.309.  Unlike many of the other chronic disease, service connection for MS can be established if the disease manifested within seven years of separation from service.  38 C.F.R. § 3.307(a)(3).

Here, the evidence is at least in equipoise as to whether the Veteran's MS manifested within seven years of separation.  He has relapsing and remitting MS currently.  See Dr. KKP's letter.  Treatment records and the April 2013 examination show the diagnosis.  The Veteran was diagnosed in 1990 with confirmation in MRI findings in March 1991.  Private treatment records show that the Veteran had treatment for unusual, neurologic symptoms and the providers suspected MS in the mid-1980s.  The Veteran asserted that the foot pain he experience in service in January 1972 was an early sign of foot drop and MS.  See Service treatment records.  In an April 2014 letter, Dr. KKR explained that MS patients commonly experience symptoms years before the diagnosis becomes clear and in his medical opinion, the Veteran's right foot problems experienced in service were at least as likely as not manifestation of MS.  Dr. KKR specifically noted that one of the Veteran's first MS symptoms involved foot drop on the same side as the in-service complaints.

The VA examiner in April 2013 provided a negative opinion but did not offer much rationale.  Therefore, the Board did not find this opinion particularly probative and requested an opinion from a specialist.  In the April 2016 opinion, the specialist found that the Veteran's MS less likely than not manifested during service because the pain in the back of the heel was attributed to tendonitis, the Veteran would have been doing a significant amount of marching at that time, and that diagnosis is very common in soldiers in similar situations.  However, when asked if the Veteran's MS could have manifested within seven years of separation (before May 1979), the specialist answered in the affirmative.  He explained that the Veteran reported experiencing weird symptoms during that time period and reported seeking the advice of a neurologist prior to 1986.  Indeed, an April 1986 referral from Dr. SPC to Dr. LP notes that the Veteran first presented with eye problems in 1985 and he believed Dr. LP had seen the Veteran before.  The April 2016 specialist further explained that the Veteran was repeatedly treated with corticosteroids for neurological problems and the fact that he experienced optic neuritis in 1986 suggests that he may have been diagnosed prior to 1986 had MRI been more readily available and utilized in the diagnosis of MS.  

Both Dr. KKR and the VA specialist believe that the Veteran's MS manifested before 1986: either during service or within seven years of separation.  Given these opinions, the Board finds that service connection for MS is warranted based on the legal presumption of service connection when MS manifests within seven years of separation.  See 38 C.F.R. §§ 3.303, 3.307.      


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


